Case 1:16-cv-00572-RP Document 108-3 Filed 04/06/20 Page 1 of 4




                    EXHIBIT C
            Case 1:16-cv-00572-RP Document 108-3 Filed 04/06/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                                  Western District of Texas
                                      Austin Division

JEAN JONES,                                   §
Plaintiff                                     §
                                              §      CASE NUMBER: 1:16-cv-00572-RP
                v.                            §
                                              §
PORTFOLIO RECOVERY                            §
ASSOCIATES LLC                                §
PORTFOLIO SERVICES, LLC, and                  §
WESTERN SURETY COMPANY                        §
Defendants.                                   §


                       DECLARATION OF CELETHA C. CHATMAN

        I, Celetha C. Chatman, Esq., being first duly sworn on oath, deposes and states as follows:

        1.      That I am the attorney for the Plaintiff above named.

        2.      I have read the Complaint filed in this action and know the contents thereof, and

that the same is true of my knowledge.

        3.      That I am admitted to practice within the State Courts of Illinois as of November

5, 2015.

        4.      That I am a member of the Bar of the United States District Court for the

Northern District of Illinois.

        5.      That I am a member of the Bar of the United States District Court for the Western

District of Texas.

        6.      That I am member of the Bar of the Bankruptcy Court for the Northern District of

Illinois.

        7.      That I have significant experience in FDCPA litigation, which is the focus of my

practice



                                            -1-
            Case 1:16-cv-00572-RP Document 108-3 Filed 04/06/20 Page 3 of 4




        8.      That I am or have been counsel to more than 500 FDCPA cases in the Northern

District.

        9.      That my prior rate of $295 per hour has been granted over Defendant’s objections

by the Honorable Rebecca R. Pallmeyer in Jennifer Holloway v. Portfolio Recovery Associates

LLC., 15-cv-11568 (NDIL).

        10.     That my prior rate of $315 per hour has been approved in Chatman v. Stellar

Recovery, Inc.., 16-cv-00833 (NDIL) and Rhone v. MBB, Case No. 16-cv-05215 (NDIL) (2019)

(rev’d on other grounds).

        11.     That my currently hourly rate is $335, a 6.5% increase from 2016 rates.

        12.     That my current hourly rate of $335.00 for work that I do in federal court, is

justified by my experience, the nature and complexity of the cases, and the relative risk involved

in consumer cases.

        13.     That my current hourly rate has been approved over Defendant’s objections in

Lloyd v. Credit Systems International, Inc. Case No. 18-cv-04267 (NDIL)(2019).

        14.     That the following is a sample of my FDCPA class actions:

                Ramirez v. Midland Funding LLC. et al., 17-cv-02626 (N.D. IL)

                Zulku v. I.Q. Data Internatioanl, Inc., 19-cv-03675 (N. D. IL)

                Streeter v. UHG I LLC. et al., 19-cv-08474 (N.D. IL)

                Ruvalcaba v. LVNV Funding LLC et al., 20-cv-00140 (N.D. IL)

                Morris v. Jefferson Capital Systems, LLC. et al., 20-cv-00017 (N.D. IL)

        15.     That attached time and work records are true and correct copies of my time and

billing records in this matter.




                                             -2-
         Case 1:16-cv-00572-RP Document 108-3 Filed 04/06/20 Page 4 of 4




       16.      I wrote off 1.4 hours of time spent on clerical tasks such as filing an appearance,

compiling discovery, mailing documents, and filing other documents.

       17.     In addition, I exercised my billing judgment and did not bill for approximate 6

additional hours of time spent on this case because such time was unproductive (i.e., dead-end

research); redundant (reviewing arguments made in prior briefing); or otherwise non-billable (i.e.,

emails about dates, deadlines, and scheduling, and time spent drafting administrative portions of

the brief, such as the caption or certificates of compliance).

       18.     All time billed for conferring with Plaintiff’s other attorneys was purely spent

discussing legal strategy and tactics. I did not bill for any time conferring about administrative

items or non-billable matters or tasks.

       Pursuant to 28 U.S.C. § 1746(2), I, Celetha C. Chatman       , hereby declare under

penalty of perjury that the foregoing is true and correct.


Dated: April 6, 2020                   s/Celetha C. Chatman
                                              Celetha C. Chatman



Celetha C. Chatman
Community Lawyers, LLC.
20 N. Clark Street, Suite 3100
Chicago, IL 60603
Ph: 312.757.1880
Fx: 312.265.3227
cchatman@communitylawyersgroup.com




                                             -3-
